Citation Nr: 0835473	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-09 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to August 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.   

In July 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the in RO in 
Seattle, Washington; a transcript of that hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he was harassed and the victim of an 
attempted murder by his immediate supervisor during service 
and that, as a consequence, he has developed PTSD.  The Board 
notes that the veteran was afforded a mental health 
examination while in the military in June 1970, which does 
not appear to corroborate the allegations currently being 
advanced.  Nevertheless, a PTSD diagnosis (as related to MST) 
is of record.  See e.g. outpatient treatment records from 
April 2005.  Nevertheless, the extent to which the examiner 
took service treatment records into account is unclear.  
Under the circumstances, the Board is of the opinion that a 
current examination by a VA psychiatrist would materially 
assist in the development of his appeal.

The Board also observes that the earliest post military 
service mental health treatment records associated with the 
claims file date from November 2002, but they also reflect 
that the veteran had received VA counseling prior to that 
time.  The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that fulfillment of the 
VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide information as to 
all mental health treatment from April 
2008 including the names and addresses 
of all mental health care providers.  
Upon receipt of the requested 
information and the appropriate 
releases, the identified health care 
providers should be contacted and 
requested to forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for 
incorporation into the record.  

In addition, all the veteran's mental 
health treatment records from the Puget 
Sound Health Care System for the period 
prior to November 2002 should be 
obtained and associated with the claims 
folder in order to give the veteran 
every consideration with respect to the 
present appeal and to ensure that the 
VA has met its duty to assist the 
veteran in developing the facts 
pertinent to the claim.  

If the search for such records have 
negative results, documentation to that 
effect from each of such contacted 
entities should be placed in the claim 
file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard in 
order that they are provided the 
opportunity to obtain any records and 
submit them for VA consideration.

2.  Thereafter, the veteran should be 
afforded a VA mental health examination 
by a VA psychiatrist to ascertain any 
diagnosable mental health disorders.  All 
appropriate tests and studies, including 
psychological testing, should be 
performed and all findings must be 
reported in detail.  

If a diagnosis of PTSD is supported, the 
examiner is additionally requested to 
offer an opinion, without resort to 
speculation, as to whether it is as 
likely as not that any then existing PTSD 
is etiologically related to the veteran's 
service.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and document 
that such review was completed.  The 
examiner is requested to review the 
claims folder, including the service 
medical records and record that such 
review was conducted.  The examiner's 
attention is invited to the veteran's 
personnel records as well as a mental 
health assessment conducted in June 
1970 and reconcile, to the extent 
possible, the service record with the 
veteran's allegations as to harassment 
and his attempted murder by a superior.

The complete rationale for all opinions 
expressed must be provided.  All 
reports should be typed.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

